Exhibit 99.3 U naudited pro forma condensed combined financial statements The following unaudited pro forma condensed combined financial statements are based on the Company’s historical consolidated financial statements and Imugen’s historical financial statements, as adjusted to give effect to the July 1, 2016 acquisition of Imugen. The unaudited condensed combined balance sheet as of June 30, 2016 gives effect to the acquisition of Imugen as if it had occurred on June 30, 2016. The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2016 and the year ended December 31, 2015 give effect to the acquisition of Imugen as if it had occurred on January 1, 2015. The assumptions and estimates underlying the unaudited adjustments to the pro forma condensed combined financial statements are described in the accompanying notes, which should be read together with the pro forma condensed combined financial statements. The unaudited pro forma condensed combined financial statements should be read together with the Company’s historical financial statements, which are included in the Company’s latest annual report on Form 10-K and quarterly report on Form 10-Q, and Imugen’s historical financial information included herein. The pro forma adjustments are based upon the best available information and certain assumptions that the Company believes to be reasonable. There can be no assurance that the final allocation of the purchase price and the fair values will not materially differ from the preliminary amounts reflected in the pro forma condensed combined financial statements. Adjustments included in the pro forma condensed combined financial statements are based on items that are factually supportable and directly attributable to the acquisition, and for the purposes of the pro forma condensed combined statements of operations, are expected to have a continuing impact on the combined results. The pro forma condensed combined financial statementsare presented for informational purposes only andare not necessarily indicative of the combined financial position or results of operations that would have been realized had the acquisition occurred as of the dates indicated, nor is it meant to be indicative of any anticipated combined financial position or future results of operations that the enlarged group will experience after the completion of the acquisition. The pro forma condensed combined financial statements do not reflect the cost of any integration activities or benefits from the acquisition including potential synergies that may be derived in future periods. 1 Oxford Immunotec Global PLC Unaudited pro forma condensed combined balance sheet As of June 30, 2016 (in thousands, except per share information ) Oxford Immunotec historical Imugen historical Pro forma adjustments Notes Pro forma combined Assets Current assets: Cash and cash equivalents $ $ $ ) (a) $ Accounts receivable, net ) (a) Inventory, net — — Prepaid expenses and other assets ) (a) Total current assets ) Restricted cash, non-current 80 — — 80 Property and equipment, net (b) In-process research and development — (c) Goodwill 46 — (d) Other intangible assets, net — (c) Other assets 19 7 (7 ) (a) 19 Total assets $ $ $ ) $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ $ ) (a) $ Accrued liabilities ) (a) Deferred income 92 — — 92 Current portion of loans payable 81 — — 81 Total current liabilities ) Long-term portion of loans payable — — Contingent purchase price consideration — — Total liabilities ) Shareholders’ equity: Ordinary shares ) (e) Additional paid-in capital — — Accumulated (deficit) earnings ) ) (e) ) Accumulated other comprehensive loss ) — — ) Total shareholders’ equity ) Total liabilities and shareholders’ equity $ $ $ ) $ See accompanying notes to the unaudited pro forma condensed combined financial statements. 2 Oxford Immunotec Global PLC Unaudited pro forma condensed combined statements of operations Six months ended June 30, 2016 (in thousands, except per share information ) Oxford Immunotec historical Imugen historical Pro forma adjustments Notes Pro forma combined Revenue: Product $ $ — $ — $ Service — Total revenue — Cost of revenue: Product — — Service (b)(c) Total cost of revenue Gross profit ) Operating expenses: Research and development — Sales and marketing 50 (c) General and administrative ) (f) Total operating expenses ) (Loss) incomefrom operations ) ) ) Interest expense, net ) 1 — ) Foreign exchange gains — — Other (expense) income ) ) (f) ) (Loss) incomebefore income taxes ) ) ) Income tax expense (benefit) 32 ) (g) 32 Net (loss) income $ ) $ ) $ $ ) Net loss per share attributable to ordinary shareholders—basic and diluted $ ) $ ) Weighted-average shares used to compute net loss attributable to ordinary shareholders—basic and diluted See accompanying notes to the unaudited pro forma condensed combined financial statements. 3 Oxford Immunotec Global PLC Unaudited pro forma condensed combined statements of operations Year ended December 31, 2015 (in thousands, except per share information ) Oxford Immunotec historical Imugen historical Pro forma adjustments Notes Pro forma combined Revenue: Product $ $ — $ — $ Service — Total revenue — Cost of revenue: Product — — Service (b)(c) Total cost of revenue Gross profit ) Operating expenses: Research and development — Sales and marketing (c) General and administrative (2 ) (b) Total operating expenses (Loss) income from operations ) ) ) Interest expense, net ) (7 ) — ) Foreign exchange losses ) — — ) Other income 54 — — 54 (Loss) income before income taxes ) ) ) Income tax expense (benefit) ) 85 (g) Net (loss) income $ ) $ $ ) $ ) Net loss per share attributable to ordinary shareholders—basic and diluted $ ) $ ) Weighted-average shares used to compute net loss attributable to ordinary shareholders—basic and diluted See accompanying notes to the unaudited pro forma condensed combined financial statements. 4 Oxford Immunotec Global PLC Notes to unaudited pro forma condensed combined financial statements 1. Description of transaction On July 1, 2016, Oxford Immunotec Global PLC, or the Company, completed its acquisition, or the acquisition, of Imugen, Inc., or Imugen, pursuant to the acquisition agreement, dated June 23, 2016, by and among the Company and Imugen, or the acquisition agreement. Pursuant to the terms of the acquisition agreement, the Company purchased substantially all of the assets of Imugen for an aggregate purchase price of $22.2 million in cash. A portion of the purchase price has been placed in escrow to serve as security for potential indemnification claims. 2. Basis of presentation The accompanying unaudited pro forma condensed combined financial statements present the pro forma financial position and results of operations of the Company and Imugen on a combined basis based on the historical financial information of each company and after giving effect to the acquisition of Imugen by the Company. The unaudited pro forma condensed combined financial statements are based on the Company’s historical consolidated financial statements and Imugen’s historical financial statements, as adjusted to give effect to the July 1, 2016 acquisition of Imugen. The unaudited pro forma condensed combined balance sheet as of June 30, 2016 gives effect to the acquisition of Imugen as if it had occurred on June 30, 2016. The unaudited pro forma condensed combined statements of operations for the six months ended June 30, 2016 and the year ended December 31, 2015 give effect to the acquisition of Imugen as if it had occurred on January 1, 2015. The unaudited pro forma condensed combined financial statements have been prepared using the acquisition method of accounting, in accordance with ASC 805, “ Business Combinations ,” which requires, among other things, that the purchase price paid by the Company in connection with the acquisition be allocated to identifiable assets acquired based on the respective estimated fair values as of the acquisition date. The excess of the purchase price over the estimated fair values of the underlying identifiable assets acquired has been allocated to goodwill. The process for estimating fair values in many cases requires the use of significant estimates, assumptions and judgments, including determining the timing and estimates of future cash flows and developing appropriate discount rates. The Company has engaged an independent third-party valuation firm to assist in determining the preliminary estimated fair values of identifiable intangible assets. Since these unaudited pro forma condensed combined financial statements have been prepared based on preliminary estimates of fair values using currently available information and certain assumptions, the actual amounts recorded may differ materially if additional information becomes available. The Company will finalize the purchase price allocation as soon as practicable within the measurement period, but not later than one year following the acquisition date. Acquisition related transaction costs are not included as a component of the purchase price and are expensed as incurred. 3. Preliminary purchase price allocation The acquisition of Imugen was accounted for under the acquisition method of accounting and the purchase price allocation was provisionally prepared during the third quarter of 2016. While the Company is close to finalization of the purchase price accounting, it has recorded provisional amounts for all of the assets acquired, based upon their estimated fair values at the date of the acquisition. These provisional amounts may be adjusted as necessary during the measurement period (up to one year from the acquisition date) while the accounting is finalized. Total consideration for the acquisition was $22.2 million in cash, which included a portion of the purchase price that has been placed in escrow to serve as security for potential indemnification claims. The Company paid approximately $475,000 in transaction costs associated with this transaction, which is included in general and administrative expense in the statement of operations for the six months ended June 30, 2016. 5 The following table summarizes the preliminary allocation of thepurchase price as of the acquisition date (in thousands): Assets acquired: Property and equipment $ In-process research and development Identifiable intangible assets Total assets acquired Add: Goodwill Total consideration transferred $ The preliminary purchase price allocation has been used to prepare pro forma adjustments in the unaudited pro forma condensed combined balance sheet and the unaudited pro forma condensed combined statements of operations . The final purchase price allocation will be determined when the Company has completed the detailed valuations and necessary calculations. The final allocation could differ materially from the preliminary allocation used in the pro forma adjustments. The final allocation may include changes in fair values of property and equipment and changes in allocations to intangible assets. On the date of the acquisition, the fair value of intangible assets acquired (in-process research and development, trademarks, trade names, technology and customer relationships) was determined to be $18.9 million using primarily the excess earnings method with significant inputs, including estimates of the timing and cost required for product approval, revenue growth, gross margin, operating expenses anda discount rate of approximately 22%, that are not observable.We consider these intangible assets to be Level3 fair value assets due to the significant estimates and assumptions used by management in establishing the estimated fair value. Goodwill of approximately $2.4 millionrepresentsthe excess of the purchase price of the acquired business over the fair value of the underlying net tangible and identifiable intangible assets and represents the expected synergistic benefits of the transaction, which relate to an increase in future revenues for the Company as a result of leveraging Imugen’s systems and expertise of its employees. The goodwill is also related to the knowledge and experience of the workforce in place. 4. Reclassification adjustments Certain reclassifications have been made to the historical presentation of Imugen to conform to the financial statement presentation of the Company used in the unaudited pro forma condensed combined financial statements. They include the following: Unaudited pro forma condensed combined balance sheet as of June 30, 2016 ● $375,000 has been reclassified from net furniture and equipment held for saleunder current assets to property and equipment, netfor the net furniture and equipment held for sale of Imugen. ● $7,000 has been reclassified from security deposit to other assets. ● $6,000 has been reclassified from state tax payable to accrued liabilities. ● $35,000 has been reclassified from deferred rent, current portion to accrued liabilities. ● $76,000 has been reclassified from deferred state taxes to accrued liabilities. ● $212,000 has been reclassified from common stock to ordinary shares. Unaudited pro forma condensed combined statements of operations ●
